UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6607


JOE LEE FULGHAM,

                  Plaintiff - Appellant,

             v.

CATHY DAVIS HONEYCUTT, a Suffolk Va. Probation Officer,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-CV-00086-JBF-JEB)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joe Lee Fulgham seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed      the    record       and     find    no    reversible     error.

Accordingly,      we    deny    leave    to       proceed    in    forma   pauperis    and

dismiss the appeal for the reasons stated by the district court.

Fulgham     v.    Honeycutt,       No.    2:09-CV-00086-JBF-JEB                (E.D.   Va.

Mar. 2, 2009).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and     argument         would     not    aid   the   decisional

process.

                                                                                DISMISSED




                                              2